Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 1 of 10 PageID #: 606



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
YU WEI CAO and YU CONG WEI, individually
and on behalf of all other employees
similarly situated,

                              Plaintiffs,
                                                      MEMORANDUM & ORDER
                                                      15-CV-0266(JS)(ARL)
MIYAMA, INC., doing business as Ruby
Sushi; W ASIAN CUISINE INC., doing
business as Ruby Sushi; RUBY ASIAN
CUISINE, INC., doing business as Ruby
Sushi; XI CHEN; MU JIN CHEN; and MING
HANG WANG,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiffs:     Jian Hang, Esq.
                    Shan Zhu, Esq.
                    Hang & Associates, PLLC
                    136-20 38th Avenue, Suite 10G
                    Flushing, New York 11354

                        William M. Brown, Esq.
                        Brown, Kwon & Lam, LLP
                        275 7th Avenue, Suite 701
                        New York, New York 10001

For Defendants
W Asian Cuisine Inc.,
Ruby Asian Cuisine,
Inc., Xi Chen, and
Ming Hang Wang:     Ricardo R. Morel, Esq.
                    Law Office of Ricardo Morel
                    39-15 Main Street, Suite 318
                    Flushing, New York 11354

Miyama, Inc. and
Mu Jin Chen:            No appearances.

SEYBERT, District Judge:
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 2 of 10 PageID #: 607



            Plaintiffs Yu Wei Cao (“Cao”) and Yu Cong Wei (“Wei”)

commenced    this   action   against   defendants    Miyama,    Inc.,   doing

business as Ruby Sushi (“Miyama”), W Asian Cuisine Inc., doing

business as Ruby Sushi (“W Asian Cuisine”), Ruby Asian Cuisine,

Inc., doing business as Ruby Sushi (“Ruby Asian Cuisine”), Xi Chen;

Mu Jin Chen, and Ming Hang Wang (collectively, “Defendants”)

seeking to recover unpaid overtime wages and other damages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”),

and the New York Labor Law, N.Y. Labor Law §§ 1, et seq. (“NYLL”).

(See generally Am. Compl., D.E. 53.) This Court held a bench trial

on January 4, 2019 (see Jan. 4, 2019 Min. Entry) and issued its

findings of fact and conclusions of law pursuant Federal Rule of

Civil Procedure 52(a)(1) on September 10, 2019.             (Sept. 10, 2019

Order, D.E. 89); see also Cao v. Miyama, Inc. et al., No. 15-CV-

0266, 2019 WL 4279407 (E.D.N.Y. Sept. 10, 2019).            The Court found

Xi Chen, Ming Hang Wang, W Asian Cuisine Inc., and Ruby Asian

Cuisine Inc. jointly and severally liable to Wei and awarded Wei

damages.1    (Sept. 10, 2019 Order at 32-33.)         Currently before the

Court is Plaintiff Wei’s unopposed motion for $37,300 in attorneys’

fees and $2,257.55 in costs.         (Mot., D.E. 92; Pl. Br., D.E. 93;




1 Cao did not appear for trial and the Court dismissed with
prejudice Cao’s claims against all Defendants. (Sept. 10, 2019
Order at 32.) The Court also dismissed with prejudice Wei’s
claims against Miyama and Mu Jin Chen. (Id.)
                                       2
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 3 of 10 PageID #: 608



Hang Decl., D.E. 94.)      For the following reasons, the Court awards

a total of $34,286 in attorneys’ fees and $2,257.55 in costs.

                                 DISCUSSION

I.     Legal Standard

            Both the FLSA and NYLL allow a prevailing plaintiff to

recover a reasonable attorney’s fee and costs.            See Cuevas v. Ruby

Enters. of N.Y. Inc., No. 10-CV-5257, 2013 WL 3057715, at *1

(E.D.N.Y. June 17, 2013); 29 U.S.C. § 216(b); N.Y. LAB. LAW § 198(1-

a).     “‘Attorney’s     fees   must   be    reasonable   in   terms   of   the

circumstances of the particular case.’”           Cuevas, 2013 WL 3057715,

at *2 (quoting Alderman v. Pan Am. World Airways, 169 F.3d 99, 102

(2d Cir. 1999)).      In determining whether fees are reasonable, the

Court utilizes the “lodestar” method.           Millea v. Metro-North R.R.,

658 F.3d 154, 166 (2d Cir. 2011).           “[T]he lodestar--the product of

a reasonable hourly rate and the reasonable number of hours

required by the case--creates a presumptively reasonable fee.”

Id. (internal quotation marks and citation omitted).               The Court

may then “adjust the lodestar when it ‘does not adequately take

into    account   a   factor    that   may    properly    be   considered    in

determining a reasonable fee.’”             Id. at 167 (quoting Perdue v.

Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S. Ct. 1662, 1673,

176 L. Ed. 2d 494 (2010)).       “Because attorney’s fees are dependent

on the unique facts of each case, the resolution of this issue is



                                       3
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 4 of 10 PageID #: 609



committed to the discretion of the district court.”                Clarke v.

Frank, 960 F.2d 1146, 1153 (2d Cir. 1992).

II.   Analysis

            Here, Plaintiff Wei is entitled to an award of fees and

costs as a prevailing party. (See generally Sept. 10, 2019 Order.)

      A.    Attorneys’ Fees

              1. Reasonable Hourly Rate

            Plaintiff seeks hourly rates of: $400 for principal

attorney Jian Hang (Hang Decl. ¶ 18-19); $300 for senior-associates

Keli Liu and William Brown (Hang Decl. ¶¶ 20-21, 28-29); $250 for

associates Rui Ma, Ken Meang, Phillip Kim (Hang Decl. ¶¶ 22-27);

and $200 for associate Marisol Santos (Hang Decl. ¶ 30).

            For purposes of the lodestar, “[a] reasonable rate is

the rate that a reasonable, paying client would be willing to pay.”

Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 189 (E.D.N.Y.

2014) (internal quotation marks and citation omitted).             Courts in

this Circuit follow the forum rule: “a district court should

generally use the prevailing hourly rates in the district where it

sits.”     Joseph v. HDMJ Rest., Inc., 970 F. Supp. 2d 131, 155

(E.D.N.Y. 2013).      “When an application for attorneys’ fees seeks

to recover for services that ‘were performed many years before the

award is made, the rates used by the court . . . should be current

rather than historic hourly rates.’”          Escobar v. Del Monaco Bros.

Indus. Inc., No. 14-CV-3091, 2017 WL 3588823, at *2 (E.D.N.Y.

                                      4
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 5 of 10 PageID #: 610



Aug. 3, 2017), R&R adopted, 2017 WL 3588638 (E.D.N.Y. Aug. 18,

2017) (quoting Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir.

1998)) (alteration in original; further internal quotation marks

omitted).

            Hang    has    over   ten    years     of    experience        practicing

employment law, is an active member of the bar, has litigated over

two hundred and twenty-two cases, and was previously awarded fees

at an hourly rate of $350.          (Hang Decl. ¶ 18.)             Senior associate

Liu, who served as lead counsel here, graduated law school in 2013,

has primarily practiced labor and employment litigation, has tried

several cases in federal court, has litigated over one hundred

wage-and-hour cases in federal court or in arbitration, and was

previously awarded fees and/or approved at an hourly rate of $250

and $320.    (Hang Decl. ¶ 20.)         Attorney Meang is a 2016 law school

graduate,    joined   Hang    Law   in    2018,    practices        wage    and   hour

litigation, is fluent in Korean and serves the Korean community,

and was previously awarded fees at an hourly rate of $250.                        (Hang

Decl. ¶ 22.)     Attorney Ma, a former associate, received his L.L.M.

from     Georgetown   University        Law   Center         and   has     experience

representing       local    business      owners        in    civil      litigation,

administrative proceedings, and alternative dispute resolution

under labor and employment laws and regulations.                         (Hang Decl.

¶ 24.)      Attorney Kim, a former associate, is a Brooklyn law

graduate who previously held a judicial fellowship with a judge in

                                         5
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 6 of 10 PageID #: 611



the New York State Supreme Court.            (Hang Decl. ¶ 26.)       Attorney

Brown, a former senior associate, has over five years’ experience

practicing labor and employment law and has litigated and tried

numerous wage and hour employment law matter in federal Court.

(Hang    Decl.   ¶    28.)     Attorney     Santos,    a    former   associate,

specialized in employment law and has previously                 been awarded

fees at a rate of $200 an hour.         (Hang Decl. ¶ 30.)

            With     the   exception   of   Attorney   Kim,    the   rates   are

reasonable and are well within prevailing rates: “Courts in the

Eastern District of New York regularly award hourly rates ranging

from $200 to $450 per hour for partners, $100 to $300 per hour for

associates, and $70 to $100 per hour for paralegals.”                 Escobar,

2017 WL 3588823, at *2; Aguilar v. Fence Guy, Inc., No. 17-CV-

7412, 2019 WL 8160723, at *2 (E.D.N.Y. Dec. 2, 2019), R&R adopted,

2020 WL 1066345 (E.D.N.Y. Mar. 5, 2020) (collecting cases).                  As

for Attorney Kim, the Court is not convinced that an hourly rate

of $250 is reasonable given the limited representations regarding

his litigation experience and background.                  (Hang Decl. ¶ 26.)

Accordingly, the Court reduces Attorney Kim’s rate to $200 an hour.

See Run Guo Zhang v. Lin Kumo Japanese Rest. Inc., No. 13-CV-6667,

2015 WL 5122530, at *3 (S.D.N.Y. Aug. 31, 2015) (“FLSA litigators

who have more than three years of experience have been awarded

rates in excess of $225 per hour.”) (citation omitted).



                                       6
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 7 of 10 PageID #: 612



              2. Reasonable Number of Hours

            “The party seeking attorneys’ fees bears the burden of

demonstrating      that    the    claimed . . . number       of     hours    is

reasonable,” and the “amount of time expended must be adequately

supported by contemporaneous time records that specify relevant

dates, time spent, and work done.”           Creighton v. Dominican Coll.,

No. 09-CV-3983, 2011 WL 4914724, at *6 (S.D.N.Y. Aug. 16, 2011)

(internal quotation marks and citations omitted).                 “Adjustments

must be made to the number of hours expended based on case-specific

factors,    including     deductions    for    ‘excessive,   redundant,      or

otherwise unnecessary hours.’”         Id. (quoting Quaratino v. Tiffany

& Co., 166 F.3d 422, 425 (2d Cir. 1999)).

            Plaintiff’s    attorneys       submitted   contemporaneous      time

records and seek fees for 123.5 hours worked.            This accounts for:

47.3 hours billed by Liu, 30.5 hours billed by Hang, 24.2 hours

billed by Kim, 11.5 hours billed by Santos, 7.7 hours billed by

Ma, 1.2 hours billed by Brown, and 1.1 hours billed by Maeng.

(Hang Decl. ¶ 31; Time Records, Hang Decl., Ex. B, D.E. 94-2.)

The Court has reviewed the billing records and “while the majority

of this time billed is reasonable, some reductions are warranted.”

Fundora v. 87-10 51st Ave. Owners Corp., No. 13-CV-0738, 2015 WL

729736, at *1 (E.D.N.Y. Feb. 19, 2015).

            First, Hang billed for administrative tasks, such as

filing a notice of change of address, and billed numerous 0.1 and

                                       7
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 8 of 10 PageID #: 613



0.2 hour entries each time he reviewed a Court filings or updates

to the Court’s ECF docket, “though these tasks typically take

little more than a minute.”          Id.     Second, some of the entries

reflect an unnecessary amount of time billed.                    (Compare Time

Records at 4 (attorney Kim billing 1.1 hours for “prepared and

filed status report” on December 8, 2017) with Dec. 8, 2017 Ltr.,

D.E. 61 (one paragraph status report filed by Plaintiff requesting

referral to mediation); compare Time Records at 4 (attorney Kim

billing 1.1 hours for “prepared and filed status report” on

May 14, 2018)      with   May 14, 2018     Ltr.,    D.E.   63   (one   paragraph

status    report   advising   the   Court    that    the   parties     cancelled

mediation).)     Additionally, 123.5 hours billed as compensation for

wage-and-hour litigation through a one-day bench trial is high

when compared to Hernandez v. JRPAC Inc., No. 14-CV-4176, 2017 WL

66325, at *4 (S.D.N.Y. Jan. 6, 2017), where 153.35 hours was

reasonable for a wage-and-hour case litigated through a three-day

bench trial.

            While some of these issues are not substantial, “the

Court will apply a five percent reduction in Counsel’s hours ‘as

a practical means of trimming fat’ from a fee application.”                Cruz

v. Space NY 50th St LLC, No. 17-CV-4936, 2019 WL 4061492, at *5

(S.D.N.Y. Aug. 28, 2019) (quoting Moreno Cocoletzi v. Fat Sal’s

Pizza II, Corp., No. 15-CV-2696, 2018 WL 7291455, at *25 (S.D.N.Y.

Dec. 6, 2018)) (collecting cases).             Therefore, considering the

                                      8
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 9 of 10 PageID #: 614



adjusted hourly rate of $200 for attorney Kim, and the five percent

reduction, the Court awards fees in the total amount of $34,286,

calculated as:

                         Hourly
             Attorney     Rate      Hours**          Total
             Hang          $400      28.975        $11,590
             Liu           $300      44.935        $13,481
             Ma            $250      7.315          $1,829
             Meang         $250      1.045           $261
             Kim*          $200      22.99          $4,598
             Brown         $300       1.14           $342
             Santos        $200      10.925         $2,185
             Total                  117.325        $34,286
             *Reflecting $200 as Kim's hourly rate
             **Reducing the hours billed by 5%

      B.    Costs

            Plaintiff seeks a total of $2,257.55 in costs.              (Hang

Decl. ¶ 32.)        This includes a $400.00 filing fee, $552.75 for

service of process fees, $604.80 for transcripts, and $700 for

translation services.        (Costs, Hang Decl., Ex. C, D.E. 94-3.)

These costs are reasonable and supported by the record.              See Jin

v. Pac. Buffet House, Inc., No. 06–CV–0579, 2010 WL 2653334, at *5

(E.D.N.Y. June 25, 2010).

      C.    Automatic Increase of an Unpaid Judgment

            Finally, the Court grants Plaintiff’s request to “issue

a final judgment that includes the fifteen percent automatic

increase of all remedies provided for under the NYLL.”              (Pl. Br.

at 6-7.)    The Court amends the Judgment entered September 10, 2019


                                      9
Case 2:15-cv-00266-JS-ARL Document 97 Filed 08/18/20 Page 10 of 10 PageID #: 615



 (See J., D.E. 90) to include:       “if any amounts [of damages awarded

 under the NYLL] remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of

 the time to appeal and no appeal is then pending, whichever is

 later, the total amount of judgment shall automatically increase

 by fifteen percent.”      N.Y. LAB. LAW § 198(4).

                                  CONCLUSION

             Plaintiff’s    motion   (D.E.   92)   is   GRANTED,   as   stated

 herein, and the Court awards Plaintiff $34,286 in attorneys’ fees

 and $2,257.55 in costs for a total of $36,543.55.             The Clerk of

 the Court is directed to (1) amend the Judgment (D.E. 90) to

 include: that if the judgment is not entirely paid within 90 days

 of judgment, or 90 days after the expiration of appeal, whichever

 is later, and no appeal is pending, then the total amount of

 judgment shall automatically increase by fifteen percent (see N.Y.

 Lab. Law § 198(4)), and (2) mark this case CLOSED.



                                           SO ORDERED.




                                           _/s/ JOANNA SEYBERT_____
                                           Joanna Seybert, U.S.D.J.

 Dated:      August   18 , 2020
             Central Islip, New York




                                      10
